Title: III. From George Washington to George Clinton, 4 October 1779
From: Washington, George
To: Clinton, George


          
            Sir
            Head Quarters West Point 4th Octobr 1779
          
          I have the honor to inclose your Excellency the Copy of a Resolution of Congress of the 26th September, by which you will perceive they expect the arrival of his Excellency Count D’Estaing; and that I am directed to pursue measures for cooperating with him, and to call upon the several States for such aid as shall appear to me necessary for this important purpose—In compliance with these directions, I have made an estimate of the force of Militia which will be indispensible, in conjuction with the Continental Troops; and have apportioned this force to the neighbouring States according to the best judgment I am able to form of their respective circumstances and abilities. The number I have to request of the State of New York is two thousand five hundred In forming this estimate, I assure your Excellency I have fixed upon the smallest number which appeared to me adequate to the exigency, on account of the scantiness of our supplies, and I think it my duty explicitly to declare that the cooperation will altogether depend on a full compliance with these requisitions. If I am so happy as to obtain the whole number demanded a decisive stroke may be attempted against New York with a reasonable prospect of success. If the supply falls short the disappointment will inevitably produce a failure in the undertaking. In this case, Congress and my Country must excuse a want of enterprize and success of which the want of means will have been the unfortunate cause. If the honor and interest of the States suffer from thence, the blame must not be imputed to me.
          I have taken the liberty to dwell on these points to induce a persuasion that I have not in any degree exaggerated the number of Men really necessary, lest a supposition of this kind and a regard to the ease of the people should relax the exertions of the State and occasion a deficiency which would certainly be fatal to the views of Congress and to the expected co-operation.
          I am now to add to this request another equally essential which is that the most effectual and expeditious means be immediately adopted to have the Men drawn out properly equipped to serve for the term of three Months from the time they join the Army unless the particular service for which they are drawn out should be sooner performed. I beg leave to recommend Fishkill as a proper place of rendezvous. If the laws of the State now in existence or the powers vested in your Excellency are not competent to these objects, permit me to intreat that the legislature may be called together without loss

of time, and that you will be pleased to employ your influence to procure laws for the purpose, framed on such principles as will secure an instant and certain execution.
          There are other objects which I beg leave at the same time to recommend to the most zealous and serious attention of the State. These are, making every exertion to promote the supplies of the Army in provisions, particularly in the Article of Flour, and to facilitate the transportation in general of necessaries for the use of the Army—Our prospects with respect to Flour are to the last degree embarrassing—we are already distressed—but when we come to increase the demand by so large an addition of numbers, we may expect to be obliged to disband the troops for want of subsistence unless the utmost care and energy of the different legislatures are exerted. The difficulties we daily experience on the score of transportation justify equal apprehensions on that account without a similar attention to this part of the public service.
          These difficulties were sufficient to deter me from the plan I mean to pursue, were I not convinced that the magnitude of the object will call forth all the Vigor of the States and inspire the people with a disposition to second the plans of their Governors, and give efficacy to the measures they adopt. I doubt not our resources will be found fully adequate to the undertaking if they are properly exerted—and when I consider the delicacy of the Crisis—and the importance of the object to be attained—I cannot doubt that this will be the case. On one side—the reputation of our Councils & our Arms and an immediate removal of the War present themselves. on the other, disgrace and disappointment—an accumulation of expence, loss of Credit with our Allies and the World—loss of confidence in ourselves—the exhausting our Magazines and Resources, the precipitated decay of our Currency and the continuance of the War. Nor will these evils be confined to ourselves: Our Allies must share in them, and suffer the mortification of having accomplished nothing to compensate for withdrawing their operations from a quarter where they had a right to expect success, and for exposing their own possessions to hazard in a fruitless attempt to rescue ours.
          From the accounts received we are hourly to look for the appearance of the French Squadron on this Coast—the emergency is pressing—and all our measures ought to be attended with suitable expedition. Every moment is of infinite value. With the most perfect reliance on your Excellency’s exertions and on those of the State, and with the greatest Respect and Esteem I have the honor to be Your Excellency’s Most obt Servt
          
            Go: Washington
          
         